Chambers, J.,
delivered the opinion of this court.
This is an appeal from a decree for a perpetual injunction issued to restrain a plaintiff at law from proceeding to enforce a judgment upon the ground, that since the judgment he has entered into an agreement to receive from one of the defendants in the judgment, a conveyance of certain real property in discharge of the judgment.
We lay no stress upon the fact that one hundred and fifty dollars in cash was also paid by the defendant, because the payment of part of an admitted debt is neither in law or equity a good consideration for abandoning all claim to the residue. It is to be regarded simply as a discharge pro tanto of the judgment, leaving the balance of the judgment debt as the subject of the agreement. ' To entitle the debtor to exemption from the payment of his debt either at law or in equity, he must prove a release or payment, or an agreement to receive some equivalent in satisfaction. In this case, neither a release nor payment is relied on, and could not be, inasmuch as such a defence would be properly made, in the court of law, on the return of the execution, and nowhere else. The debtor relies on the agreement set forth in the bill, by which he alleges it was stipulated that his interest in certain land should be passed to the creditor and received in satisfaction of the debt. This.defence is not sufficient at law to arrest proceedings on the judgment. The debtor can there only obtain advantage of the agreement by an action of damages sustained *223by a breach of it after the judgment debt has been collected by execution. He has therefore asked relief in a Court of Chancery, where, by the process of a perpetual injunction, he seeks to enforce the execution of the agreement according to its letter. It has been denied in argument that this is to be regarded as a bill to enforce a specific execution of a contract; but we think that all principles which apply to the case of a bill for specific performance, apply with equal force to the case of a bill for perpetual injunction, when that injunction accomplishes all the objects which could be accomplished by a successful prosecution of a formal bill for specific execution. This case most strongly illustrates the propriety of such a principle. The bill which should be filed for specific execution of this contract, would require the party to receive a conveyance and execute an instrument which should discharge and exonerate the complainant from all liability in virtue of said judgment. This discharge presented to the court of law, would prevent any further proceedings against him on the judgment. The bill before us by a more direct mode, procures from the Chancery Court the same, a peremptory mandate, that no further proceeding against him be had on the judgment. It is not possible that a distinction can be made in regard to the principles which regulate the Chancery Court in the one case or the other.
The leading object in every such case is to carry into full effect, the exact objects and intentions of the parties, on the ground that where an honest and fair contract has been entered into by parties competent to engage without imposition or malpractice on either side, no advantage should be taken by either of any subsequent change of circumstances or of opinion which might alter, or be supposed to alter, the benefits resulting to the parties respectively. A court of equity, professing as it does to lend its aid exclusively to cases in which a claim can be conscientiously enforced, will never coerce the specific performance of a contract for a party who has not acted fairly, openly and without suppression of any important fact, or the expression of any falsehood. 'Whether with a fraudulent design or innocently, yet if a false impression has been conveyed and made *224the basis of the contract, this extraordinary jurisdiction of the court will not be exercised by coercing a specific performance.
Without going further into an investigation of the facts of this case, we are of opinion that the agreement in this case is not a fair and equitable one. The debtor proposes to convey his interest in a house and lot in discharge of a debt of some five or six hundred dollars. If he has no interest he asks the court to compel the creditor to exonerate him for no consideration whatever. Surely that cannot be consistent with conscience or equity, nor could it be so intended by either party. If it was intended by the debtor to obtain a release by nominally giving an equivalent, knowing that in fact it was merely nominal, it would be a fraud. If he did intend it should be more than nominal, it is necessary to show it to be so. Then, it is said, he had an interest under the mortgage from McKenzie to himself, Boyle and Krebs. This mortgage was executed to indemnify the grantees for certain liabilities as sureties, and it is not alleged that any payment or advance had been made by either of them, until the payment of the f>150 mentioned in this agreement; of the nature of his title or the extent of his interest, not one word was said to the creditor, the appellant, nor is there the least proof that he ever had the slightest information, nor does it appear that he had any cause to doubt when the offer was made to convey to him the right, title and interest of the appellee, it was anything else but the legal title in the property. But without stopping to consider what would be the effect of such a state of things, it is enough here to say that the mortgage deed had not been recorded within the time required by law.
The result was that the appellee could not convey any interest whatever. He could only convey the privilege of prosecuting a suit in Chancery to have the mortgage deed recorded, and obtain whatever interest had thereby been conveyed to the appellee subject to all intermediate incumbrances.
The authorities cited fully establish the proposition that a vendee will not be required to take such a title. The clear intention of a contract of sale, as we must regard this, is to get *225a title, not a law suit. The late case of Buchanan and Lorman in this court, recognizes this doctrine, and we think properly. No other intention can be ascribed to the parties unless the terms used indicate their knowledge that such is not the character of the interest which is the subject of the contract. A ground of error in this decree not alluded to at the bar, is that it made no provision for the transfer to the appellant, of whatever the appellee might convey.
True it appears by the proceedings, that during this controversy, a deed was tendered, but it was never accepted or delivered. It is quite clear that when the decree required a discharge to the debtor, it ought at the same time to have provided for his executing and delivering a conveyance of his interest in the house and lot.
It is therefore the opinion of this court, that there is error in the decree of Carroll county court, and that the same should be reversed with costs.
But as the appellee is entitled to the credit of $ 150, admitted to be paid, the injunction should be ordered to stand to that extent, and as to every other purpose, be dissolved. A decree in conformity to these views will be signed.
DECREE REVERSED WITH COSTS.